— In an action to recover damages for personal injuries, the appeal is from a judgment, entered after trial before a Special Referee, in favor of respondent. In 1955 respondent was injured when a motor vehicle owned by appellant and driven by another negligent!;' struck respondent on a private parking lot maintained in conjunction with a restaurant. Judgment unanimously affirmed, with costs. The pleadings admitted that appellant owned, operated, managed, maintained, and controlled the motor vehicle at the time of the accident. Proof of ownership was prima facie proof that the etistodian of the car was then engaged in the owner’s service. From proof of appellant’s ownership arose the presumption that the car was used for her benefit and on her account {Ferris v. Sterling, 214 N. Y. 249). In the absence of evidence by appellant, who rested at the close of respondent’s case, the admission in the "pleadings and in the proof was sufficient to sustain a judgment for respondent, even though the accident did not take place on a public highway within the meaning of section 59 of the Vehicle and Traffic Law, as it read before July 1, 1958.